PER CURIAM.
Appellant, James Taylor, filed a petition for writ of mandamus in the trial court, seeking to challenge his presumptive parole release date (PPRD). The trial court correctly determined that appellant’s petition constituted an abuse of process in that appellant had improperly filed successive and repetitive challenges to his PPRD. Thus, the trial court dismissed appellant’s petition. We affirm the dismissal.
The trial court, however, further prohibited appellant from filing further pleadings challenging his PPRD. While we strongly condemn the filing of successive and repetitive pleadings as an abuse of process, we cannot support that aspect of the trial court’s order which would prospectively foreclose appellant’s right to assert a legitimate challenge to a parole review proceeding. See Griffith v. Florida Parole and Probation Comm’n., 485 So.2d 818 (Fla.1986). We cannot discount the possibility that such a legitimate challenge may arise, as the parole review process is itself a repetitive one. With respect to this portion of the trial court’s order, we reverse.
AFFIRMED in part, REVERSED in part.
BOOTH, BARFIELD and MINER, JJ., concur.